United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-1260
                                 ___________

David L. Parrish,                       *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
State of Nebraska; Nebraska Workers’ * District of Nebraska.
Compensation Court; United States       *
Fidelity & Guarantee, doing business as *   [UNPUBLISHED]
USF&G; Holiday Inn, doing business      *
as Omaha Hotel, Inc., doing business as *
Brandywines, doing business as          *
Brandywines Nightclub and Casino,       *
doing business as Omaha Restaurant,     *
Inc.; Melvin C. Hansen, doing business *
as Hansen, Engles & Locher; Joseph      *
Grant, doing business as Gaines,        *
Mullen, Pansing & Hogan,                *
                                        *
             Appellees.                 *
                                  ___________

                        Submitted: August 30, 2001
                            Filed: September 4, 2001
                                ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.
       David Parrish appeals the district court’s1 orders dismissing his action based on
immunity and lack of jurisdiction, and denying appointment of counsel. Upon de novo
review, see Rose v. U.S. Dep’t of Educ., 187 F.3d 926, 928 (8th Cir. 1999); Clarinda
Home Health v. Shalala, 100 F.3d 526, 528 (8th Cir. 1996), we conclude the district
court did not err in denying appointment of counsel, and we affirm the dismissal for the
reasons stated in the district court’s order. See 8th Cir. R. 47B.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
                                          -2-
                                           2